Russell, J.
Tlie charge of the court as to words, threats, and menaces was restricted to their legal effect in case they resulted in a homicide due to an irresistible impulse of passion, but excluded from the consideration of the jury the legal effect of words, threats, and menaces as a defense, in ease the jury found that the homicide resulted from fear caused bv threats and menaces, rather than from passion. This view of the case was not presented to the jury, and it was, therefore, error not to grant a new trial. The case is controlled by the rulings in Cumming v. State, 99 Ga. 662 (27 S. E. 177), and in Rossi v. State, 7 Ga. App. 732 (68 S. E. 56). Judgment reversed..